                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         UNITED STATES OF AMERICA,                   Case No. 96-cr-00146-MMC-1
                                                        Plaintiff,                      ORDER DENYING DEFENDANT'S
                                  8
                                                                                        SEVENTH MOTION FOR
                                                   v.                                   RECONSIDERATION OF ORDER
                                  9
                                                                                        DENYING PETITION FOR WRIT OF
                                  10        JON ZAVALIDROGA,                            CORAM NOBIS
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           By order filed September 22, 2017, the Court denied defendant Jon Zavalidroga's

                                  14   petition for a writ of coram nobis. Thereafter, defendant, on six occasions, filed a motion

                                  15   seeking reconsideration of the denial of said petition.1 The Court denied each of the

                                  16   motions for reconsideration, defendant having failed to set forth any cognizable basis for

                                  17   reconsideration.

                                  18           The Court is now in receipt of defendant's Motion, filed June 24, 2019, "for Relief

                                  19   Under Federal Rules of Civil Procedure, Rule 60(b)(1) or 60(b)(6)," by which filing

                                  20   defendant, for the seventh time, seeks reconsideration of the Court's order of September

                                  21   22, 2017. The instant motion, like its predecessors, once again fails to identify any

                                  22   cognizable basis for reconsideration and does no more than repeat arguments defendant

                                  23   has previously made in his petition and/or in his prior motions seeking reconsideration.

                                  24           Accordingly, defendant's seventh motion for reconsideration is hereby DENIED.

                                  25   //

                                  26
                                  27           1
                                             The motions were filed, respectively, on October 16, 2017, June 15, 2018,
                                  28   October 9, 2018, November 8, 2018, February 22, 2019, and May 3, 2019.
                                  1          Lastly, if defendant elects to appeal the instant order, the Court, to the extent a

                                  2    certificate of appealability may be required, hereby DENIES such certificate, as

                                  3    defendant has not made any showing, let alone a "substantial showing," that he has been

                                  4    denied a "constitutional right." See 28 U.S.C. § 2253(c)(2).

                                  5          IT IS SO ORDERED.

                                  6

                                  7    Dated: July 3, 2019
                                                                                               MAXINE M. CHESNEY
                                  8                                                            United States District Judge
                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
